SULLIVAN, Judge,
concurring.
Although I concur, I note that in addition to the Lake Mortgage case distinction based upon the fact that there, a new trial was granted, the Motion to Correct Errors was filed by one of the litigants and not the trial court itself.
In this regard I think T.R. 59(D) in conjunction with T.R. 59(B) would appear to be somewhat inconsistent with T.R. 59(J).2 In construing T.R. 59 in its entirety, I believe the only logical application of T.R. 59(D) is to limit it to a Motion to Correct Errors filed by one of the litigants challenging the verdict or the trial court’s judgment or ruling and that it is not applicable to a “Motion” to Correct Errors “filed” by the trial court itself.

. To be sure, if the trial court itself initiates the “Motion to Correct Errors,” the party who would be aggrieved by such error correction is entitled to notice of the trial court’s change of position and is entitled to be heard on the matter. However, I cannot conceive that the trial court under T.R. 59(B) is required to prepare a formal motion and to file it with the Clerk of Court rather than merely to enter an order advising the parties of the court’s proposed or intended action.